Per Curiam.
Plaintiff, Richard L. Ferguson, a farm laborer, was injured *450while hanging a barn door for his employer, defendant Robert C. Krupicka. A jury verdict was returned in favor of defendant. Plaintiff appeals; his sole assignment of error is that the court’s jury instruction No. 4 concerning defendant’s duty of safety toward plaintiff should have provided a higher degree of care because of the hazardous nature of farmwork.
This court has consistently applied the same safety rules in farm-employer liability cases as in nonfarm cases. Lyons v. Wagner, 185 Neb. 214, 174 N.W.2d 730 (1970). The given instruction No. 4, along with all of the other instructions, fully and adequately submitted the case to the jury, and the evidence supports the verdict.
Affirmed.